                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




JAMES ARTHUR ROSS,                                        No. 2:18-cv-00046-YY

                      Plaintiff,                          ORDER

       v.

JOHN MYRICK, et al.,

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [38] on December 26,

2018 in which she recommends the Court grant Defendants’ Motion for Summary Judgment [22]

and deny Plaintiff’s Cross Motion for Summary Judgment [26]. Plaintiff filed timely objections

to the Findings and Recommendation. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections. The Court adopts Judge You’s

findings in part, but declines to adopt the analysis related to Plaintiff’s due process claim.

However, the Court concludes that Defendants are still entitled to qualified immunity. To

determine whether a defendant is entitled to qualified immunity, a court asks whether (1) the

defendant’s conduct violated a constitutional right, and (2) whether that right was clearly

established. Saucier v. Katz, 533 U.S. 194, 201 (2001), overruled in part by Pearson v. Callahan,

555 U.S. 223, 235–36 (2009). A right is clearly established if “it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Id. at 202.

       It is clearly established that “[a]n agency, such as the [Oregon Department of

Corrections] violates the Due Process Clause of the Fourteenth Amendment when it prescribes

and enforces forfeitures of property without ‘[w]ithout underlying [statutory] authority and

competent procedural protections.’” Nevada Dept. of Corrections v. Greene, 648 F.3d 1014 (9th

Cir. 2011) (quoting Vance v. Barrett, 345 F.3d 1083, 1090 (9th Cir. 2003) (holding that Nevada

Department of Prisons violated the Due Process Clause when officers confiscated the net accrued

interest from an inmate’s trust account without the underlying statutory authority to do so)).

Here, however, the underlying statutory authority is ambiguous as to when and to what extent

Defendants may collect post-conviction filing fees from prisoner trust accounts. Because of this

ambiguity—and a complete lack of precedent—Defendants’ conduct did not violate a clearly




2 - ORDER
established right, and they are therefore entitled to qualified immunity on Plaintiff’s due process

claim.

         Plaintiff’s objections do not otherwise provide a basis to modify the recommendation.

The Court has also reviewed the pertinent portions of the record de novo and finds no error in the

Magistrate Judge’s Findings and Recommendation.

                                         CONCLUSION

         The Court ADOPTS IN PART Magistrate Judge You’s Findings and Recommendation

[38]. The Court GRANTS Defendants’ Motion for Summary Judgment [22] and DENIES

Plaintiff’s Cross Motion for Summary Judgment [26].

         IT IS SO ORDERED.

         DATED this         day of ____________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




3 - ORDER
